Citation Nr: 0837933	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connection cysts of the right kidney associated with 
tuberculosis of the right kidney.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is also in effect for pulmonary 
tuberculosis, far advanced, now arrested, for which a 30 
percent rating is now assigned; and tuberculosis of the right 
kidney, arrested, for which a no compensable rating is now 
assigned.  The veteran is also in receipt of special monthly 
compensation (SMC) from October 1957 for completely arrested 
tuberculosis.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the VARO on Travel Board in July 2008; a 
transcript is of record.  (Tr.).

During the course of the current appeal, the veteran has 
raised and the VARO has denied his claim for entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran submitted 
a VA Form 9 in March 2008 on that issue; however, 
unfortunately since he had not yet disagreed with the rating 
and a SOC had not then been issued, the VA Form 9 was 
addressed by the VARO as a Notice of Disagreement (NOD), not 
an appeal.  And although he has testified on that issue, and 
the Board might prefer to take it at this time as an issue, 
from the file, it appears that he has otherwise yet to file a 
Substantive Appeal on that issue.  See also Tr. at 14-15.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Clinical records including a VA urology examination in July 
2006 show that the veteran now has cysts of both kidneys.  
Historically, it was noted that after he developed flank pain 
in 2004, he underwent a laparoscopic procedure to remove the 
cyst from the right kidney.  He continued to have right flank 
pain even after the procedure, particularly in the low back, 
said to be severe in nature, and has been repeatedly seen for 
those symptoms.  Orthopedic evaluation had also confirmed the 
presence of arthritis.  However, in the past two years, the 
veteran also developed nocturia and urinary hesitancy and was 
diagnosed with mild prostatic enlargement, treated with an 
Alpha-blocker to relax the bladder.  On examination, he was 
described as having trace edema in both sides.  Computerized 
tomography (CT) of the abdomen showed a stable cyst in the 
left kidney.  There was a small amount of calcium deposits on 
the night kidney described as microlithiasis.  The prostate 
was moderately enlarged, but there was no sign of kidney 
enlargement.

At the time of another VA examination in October 2007, the 
veteran again reported urinary frequency all day and night 
long.  He was also said to be diabetic (having been diagnosed 
in 1995 when he had his knee surgery), and in that context, 
it is unclear the associative relationship to his urinary 
complaints.  Since November 2006, when his wife of decades 
died, the veteran had been living alone and someone came into 
the home to look after him on a regular basis during the 
week.  Current disabilities include hypertension, but the 
association with his kidney problems is not identified.

The veteran was also noted to be currently treated by his 
private physician for a urinary tract infection.  On 
examination he also demonstrated lower edema, 1+ bilaterally 
and associated skin changes reflecting venous stasis.  The 
examiner's positive opinion as to the veteran's inability to 
work due to his service-connected disabilities is duly noted.  

During the course of the current appeal, new guidelines have 
recently been issued by the U.S. Court of Appeals for 
Veterans Claims (Court) with regard to increased ratings 
cases and mandatory notice, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  And additional guidelines have been 
instituted concerning the requirement for determining the 
impact of a given disability on the occupational capacities, 
or how the disability may impact him in daily life.

The veteran's residuals of tubercular kidney disease are now 
rated pursuant to Diagnostic Code 7533 for Cystic Disease of 
the Kidneys, which provides that the disability is to be 
rated as renal dysfunction.  See 38 C.F.R. § 4.115b (2008).  
Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80 mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  38 
C.F.R. § 4.115a.

At the time of his recent hearing, the veteran testified that 
he now had kidney disease in both kidneys.  Tr. at 2.  He 
described his symptoms including frequency and what might 
have been the use of a catheter.  Tr. at 3.  He said his 
physician had found tuberculosis in his joints on a magnetic 
resonance imagining (MRI).  Tr. at 3-4.  He and his 
representative indicated that he has scars which are sore, 
from the surgical procedures, but service connection has not 
been addressed for those scars.  Tr. at 6-7.  

He also indicated that when traveling, as he had to for the 
hearing, he carried his hospital jug with him to use.  Tr. at 
8-9.  He also reported that he had had hematuria, not on a 
ongoing basis but periodically.  Tr. at 10.  He was scheduled 
to see his primary physician soon after the hearing.  Tr. at 
10-11.  He stated that his legs and feet would swell every 
night but no one had clarified whether this was due to his 
kidney problems or not.  Tr. at 11-12. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Up-to-date VA and private treatment 
records for all pertinent complaints 
should added to the claims file including 
any MRI findings relating to the finding 
of tuberculosis in joints, and evaluations 
which may have taken place since the 
recent hearing. 

2.  The veteran should be scheduled for a 
VA evaluation by all pertinent 
specialists, to include a urologist, to 
determine the exact extent and nature of 
all current residuals of his service-
connected disabilities including those 
findings related to his kidney(s).  

    (a) All necessary laboratory and other 
testing should be performed.  
Determinations should be made as to the 
presence or absence of all clinical 
findings including edema, albuminuria 
and/or changes in BUN, hematuria, 
frequency and other urinary symptoms, the 
presence or absence of tuberculosis, etc.  
Comprehensive, full-spectrum blood and 
urine studies should be undertaken 
including creatinine evaluations. 

    (b) The examiner should specifically 
opine as to whether the veteran's 
hypertension is in any way due to or 
otherwise impacted by his service-
connected disabilities.  
    
    (c) The examiner should opine as to 
whether there is any indication of 
reactivation of tuberculosis or tubercular 
involvement in the joints or elsewhere.  
    
    (d) The examiner should opine as to 
whether both rather than just the right 
kidney are impacted by the same service-
connected disease process, and/or any 
impact one had on the other.

    (e) And an evaluation should be 
undertaken to assess the current nature of 
his post-surgical kidney scars.

3.  The VARO should then readjudicate this 
issue including on both schedular and 
extra-schedular bases, [to include the 
TDIU issue if a Substantive Appeal has 
been entered therein].  If the decision 
remains unsatisfactory, a SSOC should be 
issued to which the veteran and his 
representative should be given a 
reasonable opportunity to respond. The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

